Citation Nr: 1503370	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-25 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Honolulu, Hawaii


THE ISSUES

1. Entitlement to service connection for disability claimed as an enlarged heart. 

2. Entitlement to service connection for a lung disability with associated difficulty breathing (claimed as a half lung, right side).


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to October 1973.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2011 rating decision in which the RO denied service connection for, inter alia, an enlarged heart and a half lung, right side, and difficulty breathing.  In December 2011, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in August 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2012. 

In June 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with his claims.  A review of the documents in Virtual VA reveals that, except for medical records from late 2011 and the transcript of the June 2013 hearing, documents therein are either duplicative of the evidence in the paper claims file or are irrelevant to the claims on appeal.  The Veteran's VBMS file contains no documents at this time.

For reasons expressed below, the matters on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.



REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted. 

Suring the June 2013 Board hearing , the Veteran testified that he experienced a fall and injured his right side while serving aboard the U.S.S. John F. Kennedy.  He indicated he was seen by medical staff onboard and treated for the injury.  The Veteran further testified that he was told by a doctor that this fall caused injury to nerves in his neck, which in turn paralyzed his diaphragm and led to a heart and lung condition.  

The Veteran's service treatment records show that, on May 25, 1973, he was treated aboard his ship for a muscle strain to his right lower side, which he indicated was the result of lifting an ejector seat.  Post-service treatment records from VA Pacific Islands Health Care System show the Veteran reported the possibility of having a "small lung" following a chest x-ray in 2008, complaints of shortness of breath in 2009 and 2011, and an assessment of a paralyzed right hemidiaphragm (the cause of which is uncertain). The records also show reports of treatment for an injury the Veteran suffered in 2006, when he was struck in the head with a metal pole.  The Veteran indicated that injury was treated with a cervical spine fusion in 2007. 

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

Here, as noted, the Veteran's treatment records show that he was treated for an injury to the right side while in service; that he has complained of enlarged heart, as well as shortness of breath, and that he has been diagnosed with paralyzed right hemidiaphragm of unknown origin.  Given this evidence, and the absence of any medical opinion addressing the relationship, if any, between the in-service events and current disability/complaints, the Board finds that a remand of these matters for VA examination and opinion addressing this matter would be helpful in resolving both claims.

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claims.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the noted examination, to ensure that all due process requirements are met and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

The record currently includes VA treatment records dated from February 2009 to November 2011.  In addition to records prior to 2009, more recent records may also exist.  VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran's claims file shows he was living in Fort Worth, Texas for some time prior to 2009.  Accordingly, the AOJ should obtain the Veteran's VA medical records, if any, from both Texas and Hawaii dated prior to February 2009 and since November 2011.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal. 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain any outstanding, pertinent records of evaluation and/or treatment of the Veteran from both the VA North Texas Health Care System and the VA Pacific Islands Health Care System.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file. 

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2014).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file,  arrange for the Veteran to undergo an examination, by an appropriate physician, to obtain medical findings and opinion relevant to his heart and lung complaints.. 

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The physician should clearly indicate whether the Veteran has any right lung and/or heart disability(ies) underlying his complaints of enlarged heart and shortness of breath, and which may be associated with the assessment of paralyzed right hemidiaphragm in his treatment.

If so, for each such diagnosed disability, the physician should , provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service, or is otherwise medically-related to in-service injury, to include that culminating in an assessment of muscle strain.

In providing the requested opinions, the physician should consider and discuss all pertinent medical and lay evidence of record, to include the Veteran's assertions as to onset and/or continuity of symptoms since service.  The physician should also address the significance, if any, of  the Veteran's reported 2006 head/neck injury on any current diagnosis.  

If the physician finds reason to question the credibility of the Veteran's assertions in any regard, he or she should clearly so state, and explain why.

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority.

8.  If any benefit sought on appeal remains denied furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 







action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


